DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7-8, 10-11, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 and 7 of U.S. Patent No. US 10,491,720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 1 of the application, claim 3 of the patent is directed towards a method comprising all the steps required by the method of claim 1 of the application with the exception of the step of updating forwarding information.  Updating forwarding 
	Regarding claim 2 of the application, claim 3 of the patent is directed towards a method comprising all the steps required by the method of claim 2 of the application with the exception of the step of updating forwarding information.  Thus, this claim is obvious for the same reasons as applied above to claim 1 of the application.
	Regarding claim 3 of the application, claims 3 and 7 of the patent are directed towards embodiments comprising all the steps required by the method of claim 3 of the application with the exception of the step of updating forwarding information.  It is believed that a single embodiment containing the steps of both patented claims 3 and 7 is obvious in view of the patented claims.  Further the extra step of updating forwarding information is obvious for the same reasons as applied above to claim 1 of the application.
Regarding claim 5 of the application, claims 3 and 2 of the patent are directed towards embodiments comprising all the steps required by the method of claim 5 of the application with the exception of the step of updating forwarding information.  It is believed that a single embodiment containing the steps of both patented claims 3 and 2 is obvious in view of the patented claims.  Further the extra step of updating forwarding information is obvious for the same reasons as applied above to claim 1 of the application.
	Regarding claim 7 of the application, claim 4 of the patent is directed towards a method comprising all the steps required by the method of claim 7 of the application 
Regarding claim 8 of the application, claim 4 of the patent is directed towards a method comprising all the steps required by the method of claim 8 of the application with the exception of the step of updating forwarding information.  Thus, this claim is obvious for the same reasons as applied above to claim 1 of the application.
Regarding claim 10 of the application, claim 4 of the patent is directed towards a method comprising all the steps required by the method of claim 10 of the application with the exception of the step of updating forwarding information.  Thus, this claim is obvious for the same reasons as applied above to claim 1 of the application.
Regarding claim 11 of the application, claim 5 of the patent is directed towards a method comprising all the steps required by the method of claim 11 of the application with the exception of the step of updating forwarding information.  Thus, this claim is obvious for the same reasons as applied above to claim 1 of the application.
Regarding claim 15 of the application, claim 3 of the patent is directed towards a method comprising all the steps performed by the apparatus of claim 1 of the application with the exception of the step of updating forwarding information.  Updating forwarding information is a standard use of route advertisement messages, and is thus a well-known and obvious step taken upon receiving a route advertisement.  Further, the additional physical components of claim 15 of the application, i.e. hardware interfaces, network processors, and memory, are standard well-known components used to implement network nodes and do not make the claim patently distinct over the patented claim.  Thus, this claim is obvious in view of the patented claim.

	Regarding claim 17 of the application, claims 3 and 7 of the patent are directed towards embodiments comprising all the steps performed by the apparatus of claim 17 of the application with the exception of the step of updating forwarding information.  It is believed that a single embodiment containing the steps of both patented claims 3 and 7 is obvious in view of the patented claims.  Further the extra step of updating forwarding information and extra physical components are obvious for the same reasons as applied above to claim 15 of the application.
	Regarding claim 18 of the application, claims 3 and 2 of the patent are directed towards embodiments comprising all the steps performed by the apparatus of claim 18 of the application with the exception of the step of updating forwarding information.  It is believed that a single embodiment containing the steps of both patented claims 3 and 2 is obvious in view of the patented claims.  Further the extra step of updating forwarding information and extra physical components are obvious for the same reasons as applied above to claim 15 of the application.
Regarding claim 20 of the application, claim 5 of the patent is directed towards a method comprising all the steps performed by the apparatus of claim 20 of the application with the exception of the step of updating forwarding information.  Thus, this claim is obvious for the same reasons as applied above to claim 15 of the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Publication US 2017/0063600 A1) in view of Bragg et al. (U.S. Publication US 2017/0033939 A1).
With respect to claims 1 and 15, Singh et al. discloses an apparatus comprising one or more hardware interfaces sending and receiving packets in a network; and one or more processors with memory associated therewith; wherein the apparatus performs processing operations to perform a method including updating forwarding information by a particular router in a network, based on a received particular rout advertisement message of a routing protocol (See the abstract page 4 paragraphs 25-27, page 7 paragraphs 47-48, page 8 paragraph 57 and Figure 3 of Singh et al. for reference to a PE router, which is an apparatus, comprising interface cards, which are hardware interfaces sending and receiving packets, a control unit, which may be implemented via processors executing software stored on a computer-readable medium, and for reference to the PE router updating routing information based on received advertisements according to BGP, which is a routing protocol).  Singh et al. also discloses with the particular route (See page 4 paragraphs 25-27, page 5 paragraphs 34-35, page 6 paragraphs 40-41, page 6 paragraph 45, and Figure 2 of Singh et al. for reference to the advertisement message advertising a particular segment information including an Ethernet Segment Identifier (ESI) for a particular route, which is a type of Segment Identifier (SID), for reference to the network using Internet Protocol (IP) addressing, and for reference to the advertised segment information received from a particular PE router including an indicator of a label for use in determining how to forward BUM traffic, which is an EVPN L2 end function of the router, with the segment information also including IP address information, which comprises a routable address to the router).  Singh et al. further discloses in response the IP Destination Address of a received IP packet being the particular SID, the particular router performing behavior of the particular EVPN L2 flooding Segment Routing end function (See page 5 paragraphs 33-34, page 6 paragraph 41, and page 6 paragraphs 44-46 of Singh et al. for reference to the PE router receiving the BUM network packets including attached label stacks identifying the advertised Ethernet segment, and in response to receiving the BUM packets, processing and forwarding the packets in accordance with a protection label of the Ethernet segment).  Singh et al. also discloses with said (See page 6 paragraph 44 of Singh et al. for reference to the PE router receiving a BUM network packet, removing the transport label thereby decapsulating an Ethernet frame from the packet, and forwarding the packet out of interfaces only to routers determined according to the label, thereby executing the EVPN L2 end function).  Although Singh et al. does disclose use of segment routing for an EVPN using Internet Protocol (IP), Singh et al. does not specifically disclose using Internet Protocol Version 6 (IPv6).  Use of IPv6 in such network environments is old and well known in the art of communications.  For example, Bragg et al., in the field of communications, discloses segment routing for an EVPN being applied to the Internet Protocol v6 architecture (See page 1 paragraphs 4-5 of Bragg et al.).  Use of IPv6 has the known advantage of allowing for a larger number of unique addresses, such that more devices may be addressed.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Bragg et al., to combine using IPv6 with the system and method of Singh et al., with the motivation being to allow for a larger number of unique addresses, such that more devices may be addressed.
With respect to claims 2 and 16, Singh et al. discloses wherein the routing protocol is Border Gateway Protocol (BGP) (See page 4 paragraph 26 of Singh et al. for reference to using BGP).
With respect to claims 5 and 18, Singh et al. discloses wherein the IP packet includes a Segment 15Routing Header (SRH) including the particular SID as the currently active SID (See page 6 paragraphs 44-46, pages 7-8 paragraphs 52-54, and Figure 2 of Singh et al. for reference to the BUM packets including header information indicating the ESI information for active Ethernet Segments).  As shown above with respect to the rejection of claim 1, Bragg et al. renders obvious the use of IPv6.
With respect to claims 6 and 19, Singh et al. discloses wherein the particular EVPN L2 flooding Segment Routing end function is End.DT2M(FE2) (See page 6 paragraph 44 of Singh et al. for reference to performing flooding of received BUM network packets only over interfaces and to routers determined according to the egress protection label for the specified Ethernet segment, which is equivalent to performing an End.DT2M(FE2) as claimed).  
	With respect to claim 7, Singh et al. discloses wherein the particular router and a second router in the network are multihomed to a network node (See page 4 paragraph 31 of Singh et al. for reference to CE routers 8 being multi-homed to one or more PE routers 10, such that PE routers are multi-homed on the same physical Ethernet Segment).  Singh et al. also discloses wherein the method includes the second router decapsulating the particular Ethernet frame from a received second IP packet, and forwarding the particular Ethernet frame from each of a plurality of second router output interfaces identified in a corresponding L2 table of the second (See page 6 paragraph 44 of Singh et al. for reference to each of the PE routers operating to forward the BUM packets according to their own stored routing information for egress protection labels for the specified Ethernet segments).  As shown above with respect to the rejection of claim 1, Bragg et al. renders obvious the use of IPv6.
	With respect to claim 8, Singh et al. discloses wherein the particular router and a second router in the network are multihomed to a network node (See page 4 paragraph 31 of Singh et al. for reference to CE routers 8 being multi-homed to one or more PE routers 10, such that PE routers are multi-homed on the same physical Ethernet Segment).  Singh et al. also discloses wherein the method includes the second router, operating according to second behavior of a second EVPN L2 flooding Segment Routing end function identified by the IP Destination Address of a received second IP packet, decapsulating the particular Ethernet frame from the received second IP packet, and forwarding the particular Ethernet frame from each of a plurality of second router output interfaces identified in a corresponding L2 table of the second router (See page 6 paragraph 44 of Singh et al. for reference to each of the PE routers operating to forward the BUM by receiving a BUM network packet, removing the transport label thereby decapsulating an Ethernet frame from the packet, and forwarding the packet out of interfaces only to routers determined according to the label and forwarding information stored by the PE specific router, thereby executing a specific EVPN L2 end function at each PE router).  As shown above with respect to the rejection of claim 1, Bragg et al. renders obvious the use of IPv6.
With respect to claim 9, Singh et al. discloses wherein the particular EVPN L2 flooding Segment Routing end function is End.DT2M(FE2); and the second EVPN L2 flooding Segment Routing end function is End.DT2M (See page 6 paragraph 44 of Singh et al. for reference to each PE router individually performing flooding of received BUM network packets only over interfaces and to routers determined according to the egress protection labels for the specified Ethernet segment, which is equivalent to the routers performing End.DT2M(FE2) and EndDT2M functions as claimed).
With respect to claim 10, Singh et al. discloses wherein the routing protocol is Border Gateway Protocol (BGP) (See page 4 paragraph 26 of Singh et al. for reference to using BGP).
	With respect to claims 11 and 20, Singh et al. discloses wherein said behavior includes determining not to forward the particular Ethernet frame from said one or more of the plurality of output interfaces identified as associated with the particular ESI (See page 6 paragraph 44 of Singh et al. for reference to only forwarding the BUM packet out of interfaces determined according to the egress protection label, i.e. only via interfaces of Ethernet segment 14 in an example embodiment, such that the BUM packet is not forwarded via interfaces of Ethernet segment 15).
	With respect to claim 12, Singh et al. discloses the particular router and a second router in the network are multihomed to a network node (See page 4 paragraph 31 of Singh et al. for reference to CE routers 8 being multi-homed to one or more PE routers 10, such that PE routers are multi-homed on the same physical Ethernet Segment).  Singh et al. also discloses that the same processes (See page 4 paragraphs 25-27, page 5 paragraphs 34-35, page 6 paragraphs 40-41, page 6 paragraph 44-46, and Figure 2 of Singh et al.).  Thus Singh et al. anticipates the same functions performed at a second multihomed router, as claimed.  As shown above with respect to the rejection of claim 1, Bragg et al. renders obvious the use of IPv6.
	With respect to claim 13, Singh et al. discloses wherein the particular EVPN L2 flooding Segment Routing end function is End.DT2M(FE2); and the second EVPN L2 flooding Segment Routing end function is End.DT2M (See page 6 paragraph 44 of Singh et al. for reference to each PE router individually performing flooding of received BUM network packets only over interfaces and to routers determined according to the egress protection labels for the specified Ethernet segment, which is equivalent to the routers performing End.DT2M(FE2) and EndDT2M functions as claimed).
With respect to claim 14, Singh et al. discloses wherein the routing protocol is Border Gateway Protocol (BGP) (See page 4 paragraph 26 of Singh et al. for reference to using BGP).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in view of Bragg et al., and in further view of Gredler (U.S. Patent US 9,660,897 B1).
With respect to claims 3 and 17, although Singh et al. does disclose the routing protocol being Border Gateway Protocol (See page 4 paragraph 26 of Singh et al. for reference to using Border Gateway Protocol), and Bragg et al. renders obvious the use of IPv6, Singh et al. does not specifically disclose the particular route advertising message advertises a BGP route type 1, 2, 3, or 5, and associated with a particular SRv6-VPN Type Length Value (TLV) including the particular SID.  Gredler, in the field of communications, discloses a segment routing identifier being indicated in an SID/Label Sub-TLV using BGP in a message advertising a BGP route type 1 (See column 7 lines 40-65).  Using a BGP route advertising message of this format has the advantage of allowing SID information to be included in an advertisement message within the currently defined message types employed by BGP.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Gredler, to combine using a BGP route advertising message of the claimed format with the system and method of Singh et al., with the motivation being to allow SID information to be included in an advertisement message within the currently defined message types employed by BGP.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in view of Bragg et al. and Gredler, and in further view of the Inter-Domain Routing Internet-Draft of March 13, 2017 entitled “BGP Signaling of IPv6-Segment-Routing-based VPN Networks” by Dawra et al., as cited by the Applicant’s IDS filed 11/30/2019 and hereafter referred to as Dawra et al.
With respect to claim 4, Singh et al. does not specifically disclose wherein said received particular route advertisement message identifies that SRv6 EVPN is supported by the particular router as identified by the SRv6-VPN TLV.  However, Dawra (See section 4. on page 7 of Dawra et al.).  Identifying that SRv6 EVPN is supported by the particular router has the advantage of allowing other devices receiving advertisements to know the capabilities of the PE sending the advertisement.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Dawra, to combine identifying that SRv6 EVPN is supported by the particular router, as suggested by Dawra et al., with the system and method of Singh et al., with the motivation being to allow other devices receiving advertisements to know the capabilities of the PE sending the advertisement.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON E MATTIS/Primary Examiner, Art Unit 2461